Name: Commission Regulation (EEC) No 3153/89 of 20 October 1989 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 10. 89 Official Journal of the European Communities No L 305/15 COMMISSION REGULATION (EEC) No 3153/89 of 20 October 1989 on the supply of various lots of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 7 018 tonnes of skimmed-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 October 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p . 1 . (2) OJ No L 172, 20 . 6. 1989, p. 1 . (') OJ No L 136, 26 . 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 305/16 Official Journal of the European Communities 21 . 10 . 89 ANNEX I LOT A 1 . Operation No ('): 504/89 : Commission Decision of 12. 4. 1989 2. Programme : 1989 3. Recipient : UNHCR, Case Postale 2500, CH-1211 GenÃ ¨ve 2 Depot, Tel. 739 81 11 , telex 27492 UNHCR-CH 4. Representative of the recipient ^): Bureau du HCR, Shell House, Mountain Inn Area, Mbabane Swaziland, Tel. : 434 14 5. Place or country of destination : Swaziland 6. Product to be mobilized : skimmed-milk powder 7. Characteristics and quality of the goods (2): see OJ No C 216, 14. 8 . 1987, p. 3 (under I.1.A.1 and I.1A2) 8 . Total quantity : 150 tonnes 9. Number of lots : one 10. Packaging and marking : 25 kilograms and OJ No C 216, 14. 8 . 1987, p. 3 {under I.1 A.3) Supplementary markings on the packaging : 'ACTION No 504/89 / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR ASSIS ­ TANCE PROGRAMME / FOR REFUGEES IN SWAZILAND / FOR FREE DISTRIBUTION / MBABANE' and OJ No C 216, 14. 8 . 1987, p. 3 (under I 1 A 4) 1 1 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder must be carried out after the award of the tender 12. Stage of supply : destination  Mbabane 13. Port of shipment :  14. Port of landing specified by the recipient : Durban 1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : see note (B) 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 to 25. 11 . 1989 18 . Deadline for the supply : 7. 1 . 1990 19. Procedure for determining the costs of supply : invitation to tender 20. In die case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 6. 11 . 1989, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 20 . 11 . 1989, at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 24. 11 to 9. 12. 1989 (c) deadline for the supply : 21 . 1 . 1990 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders ; Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi, B-1049 Bruxelles, telex 22037 AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 15. 9 . 1989, fixed by: Commission Regulation (EEC) No 2780/89 (OJ No L 268 of 15. 9 . 1989, p. 21 ) 21 . 10 . 89 Official Journal of the European Communities No L 305/17 LOTS B, C, D and E 1 . Operation Nos (') : 474/89 to 477/89  Commission Decision of 19. 4. 1989 2. Programme : 1989 3. Recipient (*) (12) : UNRWA Headquarters, Vienna International Center, PO Box 700, A-1400 Vienna, telex 135310 UNRWA A 4. Representative of the recipient (3) f) : see Annex III 5. Place or country of destination : B : Israel ; C : Syria ; D : Jordan ; E : Lebanon 6. Product to be mobilized : Vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (8) (M) (15) : See OJ No C 216 of 14. 8 . 1987, p. 4 (under I.1.B.1 to I.1.B.3) , 8 . Total quantity : 1 273 tonnes 9. Number of lots : 4 (B : 748 tonnes ; C : 106 tonnes ; D : 233 tonnes ; E : 186 tonnes) 10 . Packaging and marking : one kilogram ; in 20-foot containers OJ No C 216 of 14. 8 . 1987, pp. 4 and 5 (under I.1.B.4 and I.l.B.4.1 ). Lot B :(s)(10); Lots C and E : (10) ; Lot D : (10) (u) Supplementary markings on the packaging : see Annex II. and OJ No C 216, 14. 8 . 1987, p. 6 (under I.1.B.5) 1 1 . Method of mobilization : Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : B : Ashdod ; C : Lattakia ; D : Aqaba ; E : Beiruth. Option : Lattakia 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : B, C and E : 20 to 30. 11 . 1989 ; D : 20 to 31 . 1 . 1990 18 . Deadline for the supply : B, C, E : 16. 1 . 1990 ; D : 16. 3 . 1990 19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders (4): 6. 11 . 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 20. 11 . 1989 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : B, C and E : 4 to 14. 12. 1989 ; D : 4. to 14. 2. 1990 (c) deadline for the supply : B, C, E : 31 . 1 . 1990 ; D : 31 . 3 . 1990 22. Amount of die tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 1 20, bureau 7/58, 200, rue de lÃ Loi, B-1049 Brussels, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 15. 9 . 1989 fixed by Commission Regulation (EEC) No 2780/89 (OJ No L 268 of 15. 9 . 1989, p. 21 ) No L 305/ 18 Official Journal of the European Communities 21 . 10 . 89 LOT F 1 . Operation Nos ('): 574-575/89  Commission Decision of 3 . 3 . 1989 2. Programme : 1989 « 3 . Recipient : Euronaid, PO box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (3) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : F1 : Gambia ; F2 : Rwanda 6. Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods (") ( 17) ( IS) : see OJ No C 216, 14. 8 . 1987, p. 4 (under I.1.B.1 to I.1.B.3). 8 . Total quantity : 150 tonnes 9 . Number of lots : 1 (2 Parts : F1 : 60 tonnes ; F2 : 90 tonnes) 10 . Packaging and marking (2I ) : 25 kilograms (See OJ No C 216, 14. 8 . 1987, pp. 4 and 6 (under I.1.B.4 and I.l .B.4.3)). Supplementary markings on the packaging : see Annex II (See OJ No C 216, 14. 8 . 1987, p. 6 (under I.1JB.5)) 11 . Method of mobilization : the Community market (,9) (20) The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply : free at port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 . to 15. 12. 1989 18 . Deadline for the supply :  1 9 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 6 . 11 . 1 989 at 1 2 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 20 . 11 . 1989 at 12 noon (b) period for making the goods available at the port of shipment : 15 to 30. 12. 1989 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (s) : refund applicable on 15. 9 . 1989, fixed in Commission Regulation (EEC) No 2780/89 (OJ No L 268 of 15. 9 . 1989, p. 21 ) No L 305/ 1921 . 10 . 89 Official Journal of the European Communities LOTS G, H, l and K 1 . Operation No ('): 505 to 508/89  Commission Decision of 29. 5 . 1989 2. Programme : 1989 3. Recipient : WFP, 426 via Cristoforo Colombo, 00145 Roma, Tlx 626675 WFP I 4. Representative of the recipient (3) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized^: vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (l4)(15) : see OJ No C 216, 14. 8 . 1987, p. 4 (under I.1.B.1 to I.1.B.3). 8 . Total quantity : 1 471 tonnes 9 . Number of lots : 4 (G : 135 tonnes ; H : 474 tonnes ; I : 712 tonnes ; K : 150 tonnes) 10 . Packaging and marking : 25 kilograms (See OJ No C 216, 14. 8 . 1987, pp. 4 and 6 (under I.1.B.4 and I.l.B.4.3}). Supplementary markings on the packaging : see Annex II (See OJ No C 216, 14. 8 . 1987, p. 6 (under I.1.B.5)) 11 . Method of mobilization : the Community market. Lots H and I (n) The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 1 2. Stage of supply : free at port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17 perj0(j £or making the goods available at the port of shipment : 25. 11 to 10. 12. 1989 1 8 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 6. 11 . 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 10 . 12. 1 989 at 1 2 noon (b) period for making the goods available at the port of shipment : 10 . 12 . to 25. 12. 1989 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 1 20, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer!5) : refund applicable on 15. 9. 1989, fixed in Commission Regulation (EEC) No 2780/89 (OJ No L 2680 of 15. 9 . 1989, p. 21 ) No L 305/20 Official Journal of the European Communities 21 . 10 . 89 LOT L 1 . Operation No (') : 511 /82 Commission Decision of 12 December 1988 2. Programme : 1988 3 . Recipient : Pakistan 4. Representative of the recipient (24) : Ministry of Health  Dr. MA. Basit Khan, Assistant Project Director, World Food Programme, Block 47, Pak Sec, Karachi, Pakistan 5. Place of country of destination : Pakistan 6. Product to be mobilized : vitaminized skimmed-milk powder. 7. Characteristics and quality of the goods (2) : see list published in Official Journal ofthe European Communities No C 216 of 14 August 1987, page 4 (under I.1.B.1 . to I.l.B.3.) 8 . Total quantity : 600 tonnes 9. Number of lots : one 10. Packaging and marking (13) : 25 kilograms and see list published in Official Journal of the European _ Communities No C 216 of 14 August 1987, pages 4 and 6 (under I.1.B.4 and I.l.B.4.3) Supplementary markings on the packaging : 'ACTION No 511 /89 / VITAMINIZED SKIMMED MILK POWDER / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION' and see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (under I.1.B.5) 11 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the supply 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Karachi 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 25. 11 to 10. 12. 1989 18. Deadlline for the supply : 22. 1 . 1990 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders (4) : 6. 11 . 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 20. 11 . 1989 at noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 . 12. to 25. 12. 1989 (c) deadline for the supply : 5. 2. 1990 22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a l'attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Brussels ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer ^ : Refund applicable on 15. 9. 1989 fixed by Regulation (EEC) No 2789/89 (OJ No L 2680 15. 9. 1989, p. 21 ) 21 . 10 . 89 Official Journal of the European Communities No L 305/21 LOTS M, N and O 1 . Operation Nos ('): 489 to 491 /89  Commission Decision of 1 . 3 . 1988 2. Programme : 1989 3 . Recipient : People's Republic of China 4. Representative of the recipient (1S) (26) : Ministry of Agriculture, Bureau of Animal Husbandry, CPIG Dairy Development Project Office, 1 1 Ping Li, Beijing People's Republic of China ; telex 22233 MAGR CN 5. Place or country of destination : People's Republic of China 6 . Product to be mobilized : skimmed-milk powder 7 . Characteristics and quality of the goods (2) (M) : see OJ No C 216, 14. 8 . 1987, p. 3 (under I.1.A.1 to I.1A2) 8 . Total quantity : 3 374 tonnes 9 . Number of lots : three (M : 1 930 tonnes ; N : 722 tonnes ; 0 : 722 tonnes) 10 . Packaging and marking : 25 kilograms (2T) (28) and OJ No C 216, 14. 8 . 1987, p. 3 (under I.1 A.3) Supplementary markings on packaging :  'ACTION No 489/89  ACTION No 490/89  ACTION No 491 /89 EEC DAIRY DEVELOPMENT PROJECT / 1990 UTILIZATION PROGRAMME / 6 CITIES / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR RECOMBINATION' and OJ No C 216, 14. 8 . 1987, p. 3 (under I.1A4) 1 1 . Method of mobilization : the Community market The manufacture of skimmed-milk powder must be carried out after the award of the tender 1 2. Stage of supply : free at destination warehouse 13 . Port of shipment :  14. Port of landing specified by the recipient : Shanghai 1 5 . Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : Shanghai Dairy Corporation No 780, Beizhai Road, Bei Xin Jing, Shanghai 17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5 to 20. 12 . 1989 18 . Deadline for the supply ; 3.-2. 1990 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 6. 11 . 1989, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 20 . 1 1 . 1989, at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20. 12. 1989 to 9 . 1 . 1990 (c) deadline for the supply : 18 . 2. 1990 22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles, Telex AGREC 22037 B 25. Refund payable on request by the successful tenderer Q : refund applicable on 15. 9 . 1989, fixed by Commission Regulation (EEC) No 2780/89 (OJ No L 260 of 5. 9 . 1989, p. 2) No L 305/22 Official Journal of the European Communities 21 . 10 . 89 Notes (  ) The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer shall produce a certificate from an official entity, certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member States concerned, have not been exceeded. (3) Commission delegate to be contracted by the successful tenderer : see list in OJ No C 227, 7. 9. 1985, p 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05. (*) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards to export refund and, ^here appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (6) As soon as the successful tenderer has been informed of the award of the contract, he shall contact the beneficiary or his representative without delay, in order to determine the necessary consignment docu ­ ments, as well as the details of period, rate and other circumstance concerning shipment. (^ Successful tenderer shall send a copy of the shipping documents to the following address : Delegation of the Commission to . . . (country of destination), s/c service 'valise diplomatique', Berlaymont 1 / 123, rue de la Loi 200, B-1049 Brussels . (") Certificates and documents required for each shipment :  one original and two copies of insurance certificates,  one original and two copies of health certificate,  one original and two copies of inspection certificate regarding quality, quantity and packing,  one certificate of non-contamination by radioactivity,  one original and two copies of the certificate of origin. O Consignment to be stowed in 20-foot containers containing not more than 17 metric tonnes each, net ; not more than 30 containers are to be shipped on any vessels . (I#) The 1 000-gram sachets for milk powder described in OJ No C 216, 14. 8 . 1987, pp. 4 and 5 (under I.1.B.4 and I.l.B.4.1 ) must be made of white polyethylene film . (") The expiry date appearing on the packages must be 12 months after the date of manufacture. H The supplier is to detail the Chief, supply division, UNRWA, Vienna, by telex No 135310 UNRWA A, or by telefax No 0222-2307529 the name of the carrying vessel, names and addresses of shipping agend and insurance agent at port of discharge. (u) Consignment to be stowed in zo-foot containers. The free holding period for containers must be at least 15 days. ( ,4) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin . (") Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personal and that the area of production of raw milk had not registed foot-and ­ mouth disease nor any other notifiable infectious/contagious disease during the 90 days prior to the processing. (") At the request of the beneficiary the successful tenderer shall deliver, for each action number/shipping number, a certificate from an official certifying that for the product to be delivered the standards appli ­ cable, relative to nuclear radiation in the Member State concerned, have not been exceeded. (,7) The successful tenderer shall give the beneficiaries' representatives, at the time of delivery, a health certi ­ ficate for each action number/shipping number. ('") The successful tenderer shall give the beneficiaries' representatives, at the time of delivery, a certificate of origin for each action number/shipping number. 21 . 10 . 89 Official Journal of the European Communities No L 305/23 ('*) The successful tenderer has to submit to the recipient s agent complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, number of which to be provided to the beneficiary' is forwarder. (20) The supplier should send a duplicate of the original invoice to : MM De Keyzer and Schutz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. (21 ) Shipment to take place in 20-foot containers, conditions FCL/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal. The provisions of Article 3 (2), second subparagraph, of Regulation 2200/87 shall not apply. (22) The two lots must be loaded in the same port. (23) If goods arrive by truck : Ndzevane Refugee Settlement/Big Bend/Swaziland. If be rail : Matate Railway Station/Big Bend/Swaziland. (24) Commission delegate to be contacted by the successful tenderer : Mr Th. Ch. O'Sullivan, EEC Delega ­ tion, PO Box 16, House No 8, Margalla Road, F 6/3, Islamabad : tel. 82 18 28/82 26 04, telex 54044 COMEU PK, telefax 82 26 04. (25) Commission delegate to be contacted by the successful tenderer : EEC Delegation, Ta Yuan Diplomatic Offices Building, Apartment No 2-6-1 , Liang Ma He Nan Lu 14, Beijing ; tel. 532 44 43, telefax 532 43 42, telex 222690 ECDEL CN. (26) The successful tenderer must nominate a representative in Tianjin . He must so inform the undertaking responsible for checks referred to in Article 10 of Regulation (EEC) No 2200/87 and the, China National Import and Export Inspection Corporation (CCIC); cable CHINSPECT, telex 210076 SACI CN. CCIC may be designated as representative by the successful tenderer. (27) The bags must be placed in 20-foot containers. The free holding period for containers must be at least 15 days. (2S) New, dry and intact packaging of a net content of 25 kilograms made up as follows : (combination of requirements in I (b) and (c) of Annex II to Commission Regulation (EEC) No 625/78 (OJ No L 84, 31 . 3 . 1978 , p. 19): 1 kraft paper bag of a strength of at least 70 g/m2, 1 kraft paper bag with a polyethylene lining, of a strength of at least 80 -I- 15 g/m2, 3 kraft bags of a strength of at least 70 g/m2, 1 polyethylene inner bag at least 0,12 mm thick, welded or double bond. No L 305/24 Official Journal of the European Communities 21 . 10 . 89 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio Pats destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem : ( i ) (2) (3) (4) (5) (6) B 748 UNRWA Israel Action No 474/89 / Vit. skimmed-milk powder / Gift of the European Economic Community to UNRWA for free distribution to Palestine refugees / Ashdod C 106 UNRWA Syria Action No 475/89 / Vit. skimmed-milk powder / Gift of the European Economic Community to UNRWA for free distribution to Palestine refugees / Latakia D 233 UNRWA Jordan Action No 476/89 / Vit. skimmed-milk powder / Gift of the European Economic Community to UNRWA for free distribution to Palestine refugees / Aqaba / Date of expiry : . . . E 186 UNRWA Lebanon Action No 477/89 / Vit. skimmed-milk powder / Gift of the European Economic Community to UNRWA for free distribution to Palestine refugees / Beirut F 150 Fl : 60 Euronaid Gambia Action No 574/89 / 90124 / Euronaid / Gift of the European Economic Community / For free distribution F2 : 90 Euronaid Rwanda Action No 575/89 / 90623 / Euronaid / Gift of the European Economic Community / For free distribution G 135 WFP Tunisie Action n0 505/89 / Tunisie 0340800 / LEP / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du Programme alimentaire mondial / Tunis H 474 WFP Maroc Action n « 506/89 / Maroc 0228803 / LEP / Don de .la CommunautÃ © Ã ©conomique europÃ ©enne / Action du Programme alimentaire mondial / Tanger 21 . 10 . 89 Official Journal of the European Communities No L 305/25 ( 1 ) (2) (3) (4) (5) (6) I 712 WFP Maroc Action n0 507/89 / Maroc 0228803 / LEP / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du Programme alimentaire mondial / Casablanca K 150 WFP Tanzania Action No 508/89 / Tanzania 0224702 / DSM / Gift of the European Economic Community / Action of the World Food Programme / Dar Es Salaam (') L 600 Pakistan Pakistan Action No 511 /89 / Vitaminized skimmed-milk powder / Gift of the European Economic Community / For free distribution (') Ajouter au marquage un point rouge d au moins 300 millimÃ ¨tres de diamÃ ¨tre. (') TilfÃ ¸je til mÃ ¦rkningen en rÃ ¸d plet pÃ ¥ mindst 300 mm i diameter. (') ErgÃ ¤nzung der Kennzeichnung durch einen roten Punkt mit einem Durchmesser von mindestens 300 mm. (') Add to the markings a red dot of at least 300 mm in diameter. ( l ) AÃ ±Ã ¡dase al marcado un circulo rojo de ai menos 300 mm de diÃ ¡metro. (') Ã Ã ± ÃÃ Ã ¿Ã Ã Ã µÃ ¸Ã µÃ ¯ Ã Ã Ã · Ã Ã ·Ã ¼Ã ±Ã ½Ã Ã · Ã ºÃ Ã ºÃ ºÃ ¹Ã ½Ã ¿ Ã Ã ·Ã ¼Ã µÃ ¯Ã ¿ Ã ´Ã ¹Ã ±Ã ¼Ã ­Ã Ã Ã ¿Ã Ã Ã ¿Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã ¿Ã ½ 300 mm. (') Aggiungere alla marcatura un punto rosso di almeno 300 mm di diametro. (&lt;) Ter aanvulling op de vermeldingen een rode stip van ten minste 300 mm diameter. (') Juntar Ã marcaÃ §Ã £o um circulo vermelho de pelo menos 300 mm de diÃ ¢metro. No L 305/26 Official Journal of the European Communities 21 . 10 . 89 ANEXO III  BILAG III  ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  Iii  ANNEX III  ANNEXE III  ALLEGATO III  BIJLAGE III  ANEXO III DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation . du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio Pais destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio Representante del beneficiario Modtagerens reprÃ ¦sentant Vertreter des BegÃ ¼nstigten Ã Ã ºÃÃ Ã Ã Ã ÃÃ ¿Ã  Ã Ã ¿Ã Ã ´Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã Representative of the recipient ReprÃ ©sentant du bÃ ©nÃ ©ficiaire Rappresentante del beneficiario Vertegenwoordiger van de begunstigde Representante do beneficiÃ ¡rio B 748 UNRWA Israel UNRWA Field Supply and Transport Officer, West Bank, PO Box 19149, Jerusalem, Israel C 106 UNRWA Syria UNRWA Field Supply and Transport Officer, Syrian Arab Republic, PO Box 4313, Damascus, SAR D 233 UNRWA Jordan UNRWA Field Supply and Transport Officer, Jordan, PO Box 484, Amman, Jordan E 186 UNRWA Lebanon UNRWA Field Supply and Transport Officer, Lebanon, PO Box 947, Beirut, Lebanon